 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1103 
In the House of Representatives, U. S.,

April 26, 2010
 
RESOLUTION 
Honoring the life and accomplishments of Sam Houston for his historical contributions to the expansion of the United States. 
 
 
Whereas Sam Houston was born at Timber Ridge Church, near Lexington, Virginia, on March 2, 1793;  
Whereas Sam Houston as an enlisted soldier fought courageously in the War of 1812, and after receiving three near-mortal wounds at the Battle of Horseshoe Bend, rose to the rank of first lieutenant;  
Whereas Sam Houston studied law, was admitted to the bar in 1818, and commenced practice in Lebanon, Tennessee;  
Whereas Sam Houston became District Attorney in 1819, Adjutant General of the State in 1820, and Major General in 1821;  
Whereas Sam Houston was elected to the United States Congress for the State of Tennessee in 1823 and again in 1825 before serving as Governor from 1827 to 1829;  
Whereas Sam Houston moved to Oklahoma, served as an advocate for Native American rights and a representative of the Cherokee Nation, and then became a Cherokee citizen on October 21, 1829;  
Whereas Sam Houston moved to Texas in 1835 and joined the movement to establish separate statehood for Texas;  
Whereas Sam Houston was elected as the commander-in-chief of the armies of Texas in 1836;  
Whereas, on April 21, 1836, Sam Houston’s forces defeated Mexican President and General Santa Anna, securing Texas’ long sought independence;  
Whereas the city of Houston, Texas, was named after then-President of the Republic of Texas, Sam Houston, on June 5, 1837;  
Whereas Sam Houston was elected the first President of the Republic of Texas and served 2 terms, followed by 2 years with the Texas Congress, after which he returned to serve as President from 1841 to 1844;  
Whereas, after Texas joined the Union in 1845, Sam Houston was elected Senator to the United States Congress and served from 1846 to 1859;  
Whereas Sam Houston once again resigned his position with Congress to serve as Governor of Texas from 1859 to 1861;  
Whereas Sam Houston was deposed on March 18, 1861, because he refused to take the oath of allegiance to the Confederate States;  
Whereas Sam Houston died in Huntsville, Texas, on July 26, 1863, and was then interred in Oakwood Cemetery;  
Whereas Sam Houston is the only person in United States history to have been the Governor of 2 different States, Tennessee and Texas;  
Whereas a memorial museum, U.S. Army base, national forest, historical park, university, and the largest free-standing statue of a United States figure recognize the life of Sam Houston; and  
Whereas Sam Houston still stands as a symbol for Texas solidarity and is one of the most significant individuals in the history of Texas: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Sam Houston for his historical contributions to the expansion of the United States.   
 
Lorraine C. Miller,Clerk.
